PER CURIAM:
This claim was submitted for decision based on the allegations in the Notice of Claim and respondent’s Answer.
On January 19, 1979, respondent issued title No. H106358 to Billy Lee and Mary Catherine Sites, with a recorded lien in favor of clai*109mant. On June 22, 1981, respondent issued title No. L959775 to Roger M. Cotrill for the same vehicle without surrender of the first title to the Sites or the release of claimant’s lien. Claimant received no notification from respondent prior to or at the time of the title’s transfer to Cotrill. The Sites have not paid the balance of the loan and claimant seeks $274.67 as the balance due as claimant has no recourse against the vehicle.
Where the respondent negligently issues title to a vehicle without the claimant’s lien being recorded thereon, and the claimant sustains a loss as the result of said negligence, this Court has made an award to the claimant. See Wood County Bank vs. Department of Motor Vehicles, 12 Ct.Cl. 276 (1979). As the facts of this case are uncontested, and the respondent presented no evidence contrary thereto, the Court makes an award to the claimant in the amount requested.
Award of $274.67.